DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/117,558 filed on 12/10/2020 with effective filing date 9/8/2018. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 10-14, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2020/0228821 A1 in view of Chen et al. US 2018/0098089 A1. 
Per claims 1, 19 & 20, Chuang et al. discloses a video processing method, comprising: constructing, during performing a conversion between a video unit in an affine video coding mode and a coded representation thereof (para: 41, & fig. 4, e.g. when deriving an affine candidate for encoding or decoding a current block 44, all the original motion vectors at control points of a neighboring affine-coded block are replaced by motion vectors of other sub-blocks in first and second neighboring block rows and first and second neighboring block columns of the current block 44), a list of control point motion vector predictors using a precision that is same as a precision used for a signaled control point motion vector difference of the video unit (para: 59, e.g. adaptive motion vector resolution is enabled with affine motion compensation and an AMVR flag is signaled for each affine-coded block; the AMVR flag in another example controls the resolution of MVDs as well as the resolution of motion vector predictors (MVPs) for the affine-coded block so the final motion vectors are in integer resolution if the AMVR flag indicates an integer pixel resolution is used; the M corresponding MVPs are affine motion vectors in an affine candidate, and each affine motion vector is a predictor for a motion vector at one control point for the affine-coded block. If the current block is coded in affine Inter mode and the AMVR flag is true, indicating integer pixel resolution is used for the current block, the MVDs of the control points are in integer pixel resolution). 
Chuang et al. fails to explicitly disclose wherein a precision of a motion vector related to a neighboring video unit is modified to the precision used for the signaled control point motion vector difference, prior to being used as a motion vector predictor in the list of control point motion vector predictors; and performing the conversion using the list of control point motion vector predictors.
Chen et al. however in the same field of endeavor teaches wherein a precision of a motion vector related to a neighboring video unit is modified to the precision used for the signaled control point motion vector difference (para: 66, e.g. video encoder 20 may be configured to receive a block of video data to be encoded using an inter-prediction mode, determine an MVD for the block of video data, determine a current MVD precision, from three or more MVD precisions, for encoding one or more syntax elements indicating the MVD, wherein the three or more MVD precisions include an N-sample MVD precision, where N is an integer indicating a number of samples indicated by each successive codeword of the one or more syntax elements indicating the MVD, and wherein N is greater than 1, encode the block of video data using the MVD and the inter-prediction mode), prior to being used as a motion vector predictor in the list of control point motion vector predictors (para: 57, e.g. n either AMVP or merge mode, a motion vector (MV) predictor candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. In merge mode, a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks); and performing the conversion using the list of control point motion vector predictors (para: 77, e.g. motion compensation unit 44 may also interpolate sub-integer pixels of the reference frame, e.g., an I-frame or a P-frame; two lists: list 0, which includes reference frames having a display order earlier than a current frame being encoded, and list 1, which includes reference frames having a display order later than the current frame being encoded; therefore, data stored in decoded picture buffer 64 may be organized according to these lists).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chuang et al. and Chen et al. in order to adaptively selecting motion vector precision for improving overall video coding quality by enabling higher precision motion vectors to be used for video content. 
Per claim 10, Chuang et al. further discloses the method of claim 1, wherein indication of usage of different precisions of multiple control point motion vector differences of the video unit is selectively signaled in the coded representation of the video unit based at least when one or more conditions are met (para: 59, e.g. if the current block is coded in affine Inter mode and the AMVR flag is true, indicating integer pixel resolution is used for the current block, the MVDs of the control points are in integer pixel resolution).
Per claim 11, Chen et al. further teaches the method of claim 1, wherein the indication of the usage is signaled implicitly or explicitly in one or more of the following: a sequence parameter set (SPS), a sequence header, a video parameter set (VPS), a picture parameter set (PSP), a slice header, a picture header, a coding tree unit (CTU), a coding unit (CU), a group of CTU rows, or a group of CU rows (para: 122, e.g. motion vector precision in a slice header).
	The motivation to combine is same as claim 1.
Per claim 12, Chen et al. further teaches the method of claim 1, wherein the one or more conditions relate to at least one of: a size of the video unit, a shape of the video unit, a coding mode associated with the video unit, a number of affine parameters associated with the video unit, a slice type associated with the video unit, or a number of temporal layers associated with the video unit (para: 122, e.g. slice type).
The motivation to combine is same as claim 1.
Per claims 13 & 17, Chuang et al. further discloses the method of claim 1, wherein the conversion comprises: encoding the video unit into the bitstream representation (para: 64, e.g. encoded video bitstream).
Per claims 14 & 18, Chuang et al. further discloses the method of claim 1, wherein the conversion comprises: decoding the video unit from the bitstream representation (para: 65, e.g. decoded video bitstream).

Allowable Subject Matter
6.	Claims 2-9, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Huang et al. US 2020/0077113 A1, e.g. Affine motion prediction may include predicting control point motion vectors using an affine advanced motion vector prediction (AMVP) motion vector predictor list.
	Chen et al. US 2018/0098063 A1, e.g. the video decoder extrapolates motion vectors of control points of the source affine block to determine motion vector predictors for control points of the 
current block.
	Liu et al. US 10841794 B2, e.g.  the mechanism includes determining a motion vector predictor (MVP), a horizontal motion vector difference component (MVDx), and a vertical motion vector difference component (MVDy) associated with a motion vector (MV). 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Irfan Habib/Examiner, Art Unit 2485